DETAILED ACTION
	This office action is in response to the amendment filed on February 15, 2022.  In accordance with this amendment, claims 1 and 3-12 have been amended, claim 2 has been canceled, while new claim 13 has been added.
Claims 1 and 3-13 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Bookbinder US ‘885; Yoon US ‘854; Oyamada US ‘453) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claim 1 on February 15, 2022.  In particular, see Applicant’s persuasive remarks on pages 5-9 filed concurrently with such amendment.  Also note the context of Applicant’s specification and Figs. 1 and 2 with those specific amendments (original dependent claim 2).  For these reasons, the Examiner is unable to present a prima facie case of obviousness for the broadest  claim 1.  Claims 3-13 are also allowed at least as being dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 5-9), filed February 15, 2022, with respect to the amendments to independent claim 1 and dependent claims 3-12, have been fully considered and are persuasive.  Based on the narrowing amendments of sole pending independent claim 1, all claim objections, claim rejections under 35 U.S.C. 112(b), claim rejections under 35 U.S.C. 102(a) (1) and (2), and claim rejections under 35 U.S.C. 103 (mailed on November 16, 2021) have been withdrawn.  Claims 1 and 3-13 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 22, 2022